Citation Nr: 1615595	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-49 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1985 to November 1985.  The Veteran also served in the Pennsylvania Army National Guard from April 1999 to September 2006 with periods of ACDUTRA and inactive duty for training (INACDUTRA).  As will be explained below, Veteran status was achieved for the Appellant in this case by virtue of the grant of service connection for a knee disability as incurred in his first period of ACDUTRA from May 1985 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran testified before a Decision Review Office at the RO in August 2008, the transcript of which is included in the record.  

This matter was previously before the Board in July 2014 at which time it was remanded for additional development.  It is now returned to the Board.  

Lastly, the Board notes that additional evidence, in the form of duplicate medical records were scanned into VBMS subsequent to the issuance of the most recent supplemental statement of the case (SSOC), dated in August 2015.  This evidence was not accompanied by a waiver and has not yet been considered by the Agency of Original Jurisdiction (AOJ).  If an SOC or SSOC is prepared before the receipt of additional evidence, a SSOC must be issued to the Veteran, as provided in 38 C.F.R. § 19.31 (2015), unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2015).  However, these records are duplicative of evidence already associated with the paper file prior to the August 2015 SSOC.  Therefore, there is no prejudice to the Veteran in the Board rendering the decision below.



FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's right knee disability is the result of an injury incurred in the line of duty during ACDUTRA.  

2.  Bilateral hearing loss was noted upon entry into active duty for training.  

3.  The probative and persuasive evidence fails to demonstrate that the Veteran's pre-existing bilateral hearing loss permanently increased in severity during his military service.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the right knee was incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1131,1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2015).

2.  Pre-existing bilateral hearing loss was not aggravated during the Veteran's military service. 38 U.S.C.A. §§ 101(24) , 1110, 1111, 1112, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.1(d) , 3.6(a), 3.102, 3.303, 3.304, 3.306, 3.307, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  
As a prefatory matter, with regard to the Veteran's right knee disability claim, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

In the instant case, VA provided adequate notice in letters sent to the Veteran in July 2007 and October 2007.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With respect to the claim seeking service connection for bilateral hearing loss, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service, VA, and private medical records are associated with the claims file.  Pursuant to the July 2014 Board remand instructions, in letters dated in September 2014, the AOJ contacted the Pennsylvania Army National Guard and asked that they provide a copy of the Veteran's physical examination reports, to include the enlistment and separation examinations, copies of his military service treatment records, and a copy of any line of duty determinations.  The letter also requested that the Pennsylvania Army National Guard verify the Veteran's periods of service.  In response to this request, the Veteran's service personnel records issued through the Pennsylvania Army National Guard, which included his DD form 214 for his periods of service, his Report of Separation and Record of Service from the Army National Guard of Pennsylvania, his Army National Guard Retirement Credits Record, and his Active Duty report, were associated with his claims file.  In a November 2007 letter from the Office of the Deputy Adjutant General for Veterans Affair, the Veterans Service Officer wrote that the Veteran served in the Pennsylvania Army National Guard from April 1, 1999 to September 30, 2006, and that he had a period of active duty for training with the Pennsylvania Army National Guard from May 27, 1985 to November 7, 1985.  Along with this information, the Veterans Service Officer provided the Veteran's NGB Form 22, his NGB Form 23B, Army National Guard Retirement Points History Statement and Personnel Qualifications Record.  As such, the Board finds that the requirements of the July 2014 remand instructions were ultimately accomplished, and VA therefore has no further duties to assist the Veteran in obtaining such evidence.  See 38 U.S.C.A. § 5103(c)(2).  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding records probative of his claims on appeal that need to be obtained.  

Pursuant to the July 2014 remand, the VA afforded the Veteran an audiological examination in March 2015.  The examination report and medical opinion provided addressed whether the Veteran's pre-existing hearing loss was aggravated in service.  The Board finds that the March 2015 VA examination report and medical opinion are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  They reflect that the VA examiner reviewed the Veteran's past medical history, his current complaints, conducted/reviewed necessary testing and examination findings, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  More importantly, the medical opinion addresses the questions listed in the July 2014 Board remand directives.  Accordingly, the requirements of the July 2014 remand were ultimately accomplished by way of the March 2015 VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that VA's duty to obtain a VA examination or opinion with respect to claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training."  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  Therefore, noise exposure, as an "injury," must have been incurred during a period of ACDUTRA or INACDUTRA, not just during the Veteran's reserve service.  

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty under sections 316, 502, 503, 504, or 505 of title 32 U.S. Code or the prior corresponding provisions of law."  38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c) (2015).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 U.S. Code or  the prior corresponding provisions of law.  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2015).  

Thus, regarding the Veteran's service in the Pennsylvania Army National Guard, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or for an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6 , 3.303, 3.304.  

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1110, 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2015).  

When no pre-existing condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both pre-existing and not aggravated by service.  Conversely, if a pre-existing disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  See Wagner, 370 F. 3d at 1094-1096.  In that case, the presumption of aggravation under 38 U.S.C.A. § 1153 applies and the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. §1153; see also 38 C.F.R. § 3.306 (2006); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Veterans who serve on regular active duty are entitled to the presumptions of soundness and aggravation  38 C.F.R. §§ 3.304(b), 3.306.  However, the presumption of soundness only applies to an appellant whose claim is based on a period of ACDUTRA if veteran status has been established based on a prior period of service.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Nonetheless, the presumption of aggravation does not apply for periods of ACDUTRA or INACDUTRA, even if the claimant achieved "veteran" status during a prior period of service.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  

Thus, in the instant case, in order to show that preexisting hearing loss was aggravated by ACDUTRA and/or INACDUTRA, the Veteran has the burden to prove both elements of aggravation: 1) that there was an increase in disability as to a pre-existing injury or disease, and 2) such an increase was beyond the natural progress of that injury or disease.  See 38 U.S.C.A. §§ 101(24), 1153; see also Donnellan v. Shinseki, 24 Vet. App. 167, 173-75   (2010).  

A.  Right Knee Disability

At the March 1985 enlistment examination, the clinical evaluation of the Veteran's feet and lower extremities was shown to be normal and the Veteran denied a history of a trick or locked knee.  In June 1985, a few months after his enlistment, the Veteran was seen at the military clinic, during which time, he reported a history of right knee pain of one day duration.  The Veteran further explained that he experienced a knee injury that existed prior to service (EPTS) which happened when he fell from a 45 foot cliff and tore ligaments as well as bones in the knee.  Physical examination of the right knee was negative for tenderness and effusion, and the McMurray's and Drawers tests were also negative for abnormalities.  In addition, x-rays of the right knee were negative for any abnormalities, and he was assessed with having right knee pain, the etiology of which was undetermined.  

At the March 1989 examination, the clinical evaluation of the lower extremities was shown to be normal, and in the "Notes" section, the medical examiner noted that the range of motion of the lower extremities appeared to be normal.  In the 'Summary of Defects and Diagnoses' section, the medical examiner noted that the Veteran injured his right knee two years prior, but the range of motion and strength were described as normal.  In the March 1989 medical history report, the Veteran reported a history of a trick or locked knee.  

The Veteran presented at the military clinic in June 1989, during which time, he reported that he jumped off a 2 1/2 ton truck when his knee gave way and he fell.  According to the Veteran, his right knee was painful when standing.  The Veteran was assessed with having "[a]lteration in comfort r/t strained muscle" and given Tylenol for minor pain.  At a July 1989 follow-up visit, the Veteran reported to have ongoing pain, and specifically, pain in the medial aspect of the right patella, as well as pain that radiated to the anterior aspect of the knee to just below the patella.  He was assessed with having a right patella sprain, as well as a possible medial collateral ligament sprain
Private medical records following the Veteran's initial period of service in the National Guard, and dated in August 1992, reflect that he underwent a magnetic resonance imaging (MRI) of his right knee, the results of which reflected a tear at the posterior horn of the medial meniscus which communicates with the superior articular surface.  Operative records dated at this time reflect that he underwent a right knee arthroscopic procedure and post medial meniscectomy of the right knee.  Subsequent progress notes dated in March 1994 reflect that the Veteran re-injured his right knee while he was at work.  Subsequent progress notes dated in April 1994 reflect that the Veteran experienced ongoing pain in his right knee, as well as patellofemoral crepitation.  The treatment provider noted that the Veteran probably had some mild patellofemoral joint chondromalacia.  An April 1994 operative report reflects that the Veteran underwent a right knee arthroscopy, drilling of medial femoral condyle defect, and a chondroplasty of the medial femoral condyle.  Subsequent medical records dated from June 1994 to May 1995 reflect that the Veteran received ongoing treatment and care for his right knee condition following his procedure.  These records also reflect a diagnosis of osteoarthritis and osteochondritis dissecans of his right knee.  An October 1994 x-ray of the right knee showed mild narrowing of the medial compartment, and no gross osteoarthritis dissecans defect.   A May 1995 radiological evaluation was negative for any abnormalities.  

At the April 1999 re-enlistment examination, the Veteran denied a history of a trick or locked knee.  A May 1999 private treatment report reflects that the Veteran twisted his right knee when he fell over his dog at home.  A September 2000 progress report reflects that the Veteran injured his right knee when he fell off the truck while on active duty at the National Guards.  In a November 2000 treatment report, the Veteran's physician noted that the Veteran was being seen for a follow-up evaluation of his right knee ACL deficiency, and was set to begin physical therapy.  

Private medical records issued from New Castle Orthopedic Associates, and dated in April 2004, reflect that the Veteran presented for a follow-up evaluation of his ACL deficient knee.  The Veteran stated that he had been working as a mechanic and having minimal discomfort, "but he went into the National Guard when they had him running."  At the June 2004 periodic examination, the clinical evaluation of the feet and lower extremities was shown to be normal.  In addition, the Veteran reported a history of knee trouble, as well as a history of a knee/foot surgery in his medical history report.  

A June 2006 sick call note reflects the Veteran's complaints of right knee discomfort, as well as his assertions that he twisted his knee when he stepped into a hole.  The Veteran was diagnosed with having a possible reinjury/twisting trauma to the knee area.  

Pursuant to the July 2014 Board remand, the Veteran was afforded a VA orthopedic examination in March 2015.  After evaluating the Veteran's right knee disability, and reviewing the claims file in detail, the VA examiner diagnosed him with having right knee effusion and osteoarthritis in the right knee joint.  He (the VA examiner) determined that the preponderance of the evidence reflected that the Veteran had potential stresses to the right knee from both his National Guard training activities/active duty service, and his civilian job as an auto mechanic.  The examiner further noted that the Veteran had had at least two or more documented injuries to the right knee in his military life activities, and at least two or more documented right knee injuries during his civilian life activities.  The VA examiner further noted that the Veteran had undergone two civilian right knee surgeries, which were additional traumas to the right knee.  According to the examiner:

"The [appellant] currently is diagnosed with right knee arthritic and degenerative changes with chronic pain that could have been caused by any single significant military or civilian right knee injury that he has had, or from the chronic military and/or civilian occupational stressors to his right knee over time, or from his surgical traumas, or from any combination of these.  Thus, for this examiner to conclude that his current chronic right knee disability with degenerative arthritis is from any particular military or civilian right knee injury or repetitive stress trauma or an aggravation of a pre-military right knee injury condition would simply be resorting to mere speculation on this examiner's part."  

In light of the speculative opinion provided, the Veteran's claims folder was forwarded to the same VA examiner for a clarifying medical opinion in August 2015.  The examiner stated that:

"the [appellant] currently is diagnosed with right knee arthritic and degenerative changes with chronic pain that could have been caused by any single significant military or civilian right knee injury that he has had, or from the chronic military or civilian occupational stressors to his right knee over time, or from his surgical traumas, or from his overweight status, or from any combination of these.  Since there are at least three factors (non-military injuries, working as a mechanic in his civilian job, civilian knee surgeries, and his overweight status to obese status over many years) in addition to the military factors, it is less likely as not that the military factors alone caused his current chronic right knee degenerative knee condition and aggravated his pre-existing right knee injury as opposed to the non-military factors, which are more likely to have contributed to this."  
In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is entitled to service connection for his right knee disability.  With respect to the Veteran's first period of ACDUTRA from March 1985 to November 1985, the Board finds that the right knee disability did not pre-exist service.  In this regard, the Board notes that the Veteran was provided with a medical examination in March 1985 prior to his period of ACDUTRA, and the examination findings were negative for any problems, complaints, or diagnosis of a right knee condition.  

The Board acknowledges the Veteran's assertions regarding a possible right knee injury prior to his enlistment in the Pennsylvania National Guard.  However, after reviewing the Veteran's private treatment records in their entirety, the Board finds there to be no medical records dated prior to the March 1985 enlistment examination that corroborate the Veteran's assertions of a pre-service injury, and the March 1985 examination findings were negative for any signs, notations, or evidence of right knee problems.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  As such, after resolving any benefit of the doubt in favor of the Veteran, the Board finds that the Veteran did not have a pre-existing disability pertaining to the right knee at his enlistment into service in March 1985.  

Here, the evidence shows that the Veteran has been diagnosed with knee joint osteoarthritis in the right knee and right knee effusion, and the medical evidence is in equipoise as to whether it is related to service.  Although the March 2015 and August 2015 VA examiner determined that the Veteran's weight, civilian occupation, and non-military injuries were more likely to have contributed to his current right knee condition, he did indicate that the Veteran's in-service injuries also contributed to his current condition and could have caused the Veteran's arthritic and degenerative changes in his right knee.  In light of the fact that the records reflect that the Veteran initially injured in right knee during his first period of ACDUTRA in June 1985 and was seen for ongoing complaints of knee pain throughout his military career, and given the Veteran's competent and credible reports of ongoing pain both during and following his military service, the Board resolves reasonable doubt in favor of the Veteran, and finds that the Veteran's right knee disability was incurred during his period of ACDUTRA.  Therefore, the Veteran's claim of entitlement to service connection for the right knee disorder is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  

B.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran currently seeks entitlement to service connection for hearing loss.  Specifically, he contends that his pre-existing hearing loss worsened as a result of his exposure to acoustic trauma in service.  During the DRO hearing, the Veteran testified that he first noticed hearing loss during his period of service in the Army National Guard in 2004, and specifically, during two summer camps and two annual trainings.  It is undisputed that the Veteran is currently diagnosed with having bilateral sensorineural hearing loss in both ears.  See VA Audiological Examination Report, March 26, 2015.  In this regard, the results of the VA audiological examination demonstrate right and left ear hearing loss disability per VA standards.  See 38 C.F.R. § 3.385.  

The Veteran also meets the criteria for an in-service event.  His DD 214 reflects that his military occupational specialty (MOS) was that of light vehicle mechanic, which has a high probability for hazardous noise exposure.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.)  

Turning to the available service treatment records, while the clinical evaluation of the Veteran's ears and drums was shown to be normal at the March1985 enlistment examination, on the authorized audiological evaluation, pure tone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
XXXX
60
LEFT
25
25
25
XXXX
60

In the "Notes and Significant or Interval History" section, the medical examiner observed a hearing deficit in both ears at a high pitched sound.  

Following his completion of his initial period of ACDUTRA, the Veteran remained in the National Guard.  In the March 1989 medical examination report, the clinical evaluation of the ears and drums was shown to be normal and on the authorized audiological evaluation, pure tone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
25
55
LEFT
10
5
5
50
50

At the April 1999 re-enlistment examination, the Veteran underwent another audiological evaluation.  At that time, puretone thresholds, in decibels, for the frequencies of interest, were as follows.  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
XXXX
40
LEFT
25
25
25
XXXX
60

The Veteran was shown to have a hearing loss profile of 'H2' at the time of this examination.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the appellant on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

The Veteran underwent another audiological evaluation in June 2004 during which time the audiological evaluation revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 20, 15, 15, 55, and 55.  For the left ear, auditory thresholds in the same frequencies were recorded as 20, 15, 25, 55, and 50.  The Veteran also reported a history of hearing loss in his medical history report, and in the October 2004 Physical Profile, he was granted a permanent H2 profile for his hearing loss.  

The Veteran underwent a private audiological evaluation in May 2007, the results of which revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 4000and 6000 Hertz as 20, 10, 30, 60, and 70, and left ear auditory thresholds in the same frequencies as 20, 10, 30, 65, and 60.  The audiogram results were provided in graph form, and the Board has depicted the numerical results from the graph provided.  

During the August 2008 hearing (which was transcribed in September 2008), the Veteran stated that his audiologist informed him that he had the kind of hearing loss that is associated with loud explosions - something usually seen in people that are either in the infantry or artillery section.  See Hearing Transcript, pp. 2-7.  

As a threshold matter, the record establishes that the Veteran in the instant case was on ACDUTRA from May 1985 to November 1985, and he appears to have had two verified periods of ACDUTRA while serving in the Pennsylvania Army National Guard, from August 1, 2006 to August 2, 2006, and from August 5, 2006 to August 19, 2006.  See November 2007 issued by the Veteran Service Officer at the Office of the Deputy Adjutant General for Veterans Affairs in Pennsylvania, and Army National Guard Retirement Credits Record.  Although his periods of service consisted only of ACDUTRA, he was granted service connection for his right knee disability, and as such, it has been established that he became disabled during his first period of ACDUTRA.  As such, he has achieved the status of a 'veteran' for a period of ACDUTRA.  See Harris v. West, 13 Vet. App. 509, 511 (2000) (per curium) (when a claim is based on a period of ACDUTRA, there must be evidence that the individual became disabled during that particular period of ACDUTRA in order for the ACDUTRA to qualify as active service).  

In this case, for the first period of ACDUTRA service, hearing loss was clinically noted on his entrance examination report.  Thus, even if the presumption of soundness were for application here, it would not attach on these facts as the hearing loss disability was clearly noted upon entrance.  As noted above, even though the hearing loss disability was clearly noted upon entry, the presumption of aggravation is not for application as the Veteran's periods of service are all ACDUTRA.

Thus the question now before the Board is whether the Veteran's condition was aggravated during this periods of ACDUTRA.  In a claim for aggravation of a preexisting disorder during ACDUTRA, the Veteran must show direct evidence of both a worsening of the disorder that occurred during the period of ACDUTRA and that the worsening was beyond the natural progress of that injury or disease, and was caused by the period of ACDUTRA.  Donnellan v. Shinseki, 24 Vet. App. 167, 173-75 (2010).  

The evidence in this case does not show that the Veteran's preexisting bilateral hearing loss underwent a worsening in severity during service.  Pursuant to the July 2014 Board remand, the Veteran was afforded a VA audiological evaluation in March 2015.  Based on his review of the claims file, as well as his discussion with, and evaluation of the Veteran, the VA audiologist diagnosed the Veteran with having sensorineural hearing loss in both ears.  According to the examiner, the Veteran's hearing loss existed prior to service, and was not aggravated beyond normal progression as a result of his service.  In reaching this conclusion, the VA examiner noted that upon reviewing the claims file, to include the service treatment records, prior rating decisions, and hearing transcript, the Veteran was shown to have bilateral high-frequency hearing loss at his entrance examination, and this hearing loss was "relatively unchanged in other exams reviewed."  According to the examiner, it is less likely as not that the Veteran's auditory acuity was impacted by his episodes of military service.  The examiner further noted that in-service audiometric findings did not show a "significant threshold shift for the high-frequency hearing loss measured at enlistment," and thresholds of the frequencies at his enlistment were not significantly different even when compared to his current VA examination results.  

The Board accords great probative weight to the March 2015 VA medical opinion as it was predicated on a complete review of the record, to include the service and post-service treatment records.  Notably, the VA examiner determined that the entrance examination showed a bilateral high-frequency hearing loss that was relatively unchanged in subsequent examinations.  The VA examiner further explained that the in-service audiometric results did not show there to be significant threshold shifts during the appellant's periods of ACDUTRA.  Furthermore, the opinions considered all of the pertinent evidence of record, to include the Veteran's lay assertions regarding his exposure to acoustic trauma in service, and provided a complete rationale, relying on and citing to the records received.  Moreover, the clinician offered clear conclusions with supporting data.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to this opinion.  

In this case, the objective medical evidence does not show that the Veteran's pre-existing hearing loss was aggravated during service, and the Veteran has not presented any competent evidence that his right or left ear hearing deficit was aggravated by an injury or disease while on ACDUTRA or by an injury while on INACDUTRA.  Indeed, when comparing the March 1985 and March 1989 audiometric findings, the Veteran's hearing acuity appears to have shown slight improvement in both ears in the frequencies 500, 1000, 2000 and 4000 Hertz.  When comparing the March 1985 and April 1999 audiometric findings, the Veteran's auditory thresholds at the frequencies 500, 1000, and 2000 Hertz were exactly the same in both ears, and the Veteran's hearing acuity in the right ear at the frequency 4000 Hertz showed signs of improvement.  Therefore, there is no basis to grant service connection for bilateral hearing loss based on any period of the Veteran's military service.  

The only other direct evidence of a nexus between the Veteran's military noise exposure and his current hearing loss consists of his own opinion.  However, diagnosing a hearing loss disability for VA purposes involves conducting and interpreting the results of audiologic evaluations, which include audiometric and speech discrimination testing.  Moreover, determining the etiology of such disorder involves consideration of the effect noise has on the inner workings of the ear.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board does not doubt the sincerity of the Veteran regarding his perceptions of decreased hearing acuity since service.  However, the audiometric examinations at service entry and discharge provide objective measurements of his hearing acuity in multiple frequencies which, according to the VA examiner, demonstrated preexisting bilateral hearing loss with improved hearing from service entry to discharge for his period of ACDUTRA and active duty.  

Based on the foregoing, the Board finds that the Veteran's bilateral hearing loss disability, which was noted upon entry into military service, did not increase in severity during service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; Gilbert, supra.


ORDER

Service connection for a right knee disorder is granted.  


Service connection for bilateral hearing loss is denied.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


